_-   ..




               THE     AYTORNEY         GENERAL
                           OF   TEXAS




Honorable Reagan S. Wyche
County Auditor
Gregg County
Longview, Texas
Dear Sir:                   OpinLon No. O-6580
                            Re: Authority of CommissFoners' Court
                                 oftGregg County, Texas, under facts
                                 stated, to Increase salaries of
                                 certain county officers.
        Your request for opinion has been received and care-
fully considered by this department. We quote from your re-
quest as follows:
              "Prior to 1940 census~,,GreggCounty
          haa a population of 15,115. After the
          Salary Bill was passed, the Commissioners'
          Court, under provision of that law, set the
          salarles of the Tax Assessor-Collector, County
          Clerk, District Attorney, District Clerk and
          Sheriff at $4,250. per annum.
              "In 1940, the census showed the county to
          have a population of 58,000 and since that time
          the salaries of said officers have been paid in
          accordance with section 13, 39123 at $4,250.
                'Gregg County, according to the last preced-
          ing tax,valuation, had an assessed valuation of
          $103,000.ooo. The last portion of the first
          paragraph of section 13, article 39123 provides
                   "and provided that in counties having a
          population of thirty-seven thousand five hurarea
          (37,500)    and less than sixty thousand (~o,ooo),
          according to the last preceding Federal Census,
          and having an aBSeSSed~ValUatiOn    in excess of
          Twenty Mlllitin (20,000,000.00) Dollars, accord-
          ing to the lastpreceding approved tax roll of
          such county, the maximum amount allowed such of-
          ficers aB salaries, may be increased on (1s) per
          cent for each One Million ($l,OOO,OOO.OO) Dollars
          valuation or fractional part thereof, In excess of
          said Twenty Million ($20,000,000.00) Dollars val-
Hon. Reagan S. Wyche, page 2         0 -6580


    uatlon over and above the maximum amount allowed
    such officer under laws existFng on August 24, 1935."
        "Since Gregg Countg.1~ wlthin the population
    bracket and~has $83;000,000.00 more than the mini-
    mum of $20,000,000.00 set out in said law, please
    advise.
       "Question: Has the CommI.ssloners'Court
   of Gregg County authority to raise the salaries
   of said officers from $4,250.00 to $5,100.00 per
   annum Under and by virtue of section 13, article
   3912E above cited."
        Article 3912e, Section 13, Vernon's Annotated Texas
Civil Statutes, reads in part as follows:
        "The Commlssioners' Court In counties .'
   having a population-of twenty thousand (20,000)
   inhabitants or more, an&less than one hundred
   and ninety thousand (190,000) inhabitants aci
   coraFng to the last preceding Federal Census,
    Is hereby authorized and it shall be its duty
   to fix the salarles of all the following named
   officers; towit: sheriff, assessor and collector
   of taxes, county judge, county attorney, inclua-
   ing crlmlnal district attorneys and county at-
   torneys who perform the duties of district at-
   torneys, district clerk, county clerk, treasurer,
   hide and animal inspector. Each of said officers
   shall be paid in money an annual salary In twelve
    (12) equal installments of not less than the
   total sum earned as compensation by him in-his
   official capacity for the fiscal year 1935, and
   not more than the maximum amount allowed such
   officer under laws existing on August 24, 1935.
    . . . and ,providedthat in counties having a pop-
   ulatLon,of thirty-seven thousand five hundred
    (37,500) and less than sixty thousand (60,000)
   according to the last preceding Federal Census,
   and having an assessed valuation in excess of
   Twenty MillIon ($20,000,000.00) Dollars, accord-
   ing to the last preceding approved tax roll of
   such county, the maximum amount allowed such
   6fficers as salaries, may be increased one (I$)
   per cent for each One Million ($1,000,000.00)
   Dollars valuation or fractional part thereof,
   in excess of said Twenty Million ($20,000,000000)
   Dollars valuation over and above the maximum
   amount allowed such officer under laws existing
Hon. Reagan S. Wyche, page 3         0-6580


    on August 24, 1935."
        Opinion No. O-2582 of this clepartmentheld, among
other things, that the change in population of Travis County,
Texas, had no effect upon the salaries of the officers named
Ln Section 13 of Article 3912e V.A.C.S. and that the 1930
Federal Census (and not the 1960 Federal Census) was applic-
able in determlning.the "maximuti,amountallowed such officer
under laws existing on August 24, 1935." We enclose here-
with a copy of Opinion No. o-2582 for your information.
        After the rendition of oDInion No. O-2582, the 47th
Legislature of Texas, 1941, Regular Session, enacted H.B.
518, which applied to Travis and other counties coming within
the population brackets of 100,OO to 190,000 inhabitants. We
quote from said House Bill as follows:
        "Be it enacted by the Legislature of the State
    of Texas:
       "Section 1. The Commissioners Courts in
   all counties of Texas having a population,of
   not less than one hundred thousand (100,000) and.
   not more than one hundred and ninety thousand
   (190,000) inhabitants, accoralng to the last
   preceding Federal Census, in fixing the annual
   salary that shall be pald an officer named in
   Section 13 of Chapter 465 of the Acts of the
   Second Called Session of the Forty-fourth Leg-
   islature, where such officer's salary IS deter-
   mined in compliance tiiththe laws which existed
   on August 24, 1935, and is based upon popula-
   tion, shall compute and fix the salary of each
   of such officers at the maximum amount which
   could have been paid each of such officers under
   the laws existing on August 24, 1935, according
   to the Federal Census of 1940 and thereafter ac-
   cording to the last preceding Federal Census;
   provided the CommI.sslonersCourts in said counties
   are authorized to amend the present order of said
   Court fixing the maximum salary of said officers
   for the fiscal year 1941 from and after the ef-
   fective date of this Act for the balance of said
   fiscal year, according to the Federal Census of
   1940, and thereafter according to the last pre-
   ceding Federal Census.
        "Sec. 2. The Legislature in the enactment
    of what is called the Officers' Salary Bill, being
    Chapter 465 of the Acts of the Second Called
                                                      .    ”




Hon. Reagan S. Wyche, page 4         O-6580


    Session of the Forty-fourth Legislature, in pro-
    viding compensation for public officers on the
    basis of salary instead of the fee basis as there-
    tofore existed, In Section 13 thereof provided
    'an annual salary In twelve (12) equal installments
    of not less than the total sum earned as compen-
    sation by him lnhis official capacity for the
    fiscal gear 1935, and not more than the maximum
    amount allowed such'orficer under laws existing
    on August 24, 1935'; and whereas, under the laws
    e2istlng on August 24, 1935, many officers'
    salaries were fixed on the basis of population
    according to the last preceding Federal Census
    ana the fact that by the recent publication of
    the Federal Census for 1940 many county officers
    by reason of the Increase In population of their
    counties, according to saIa Census, would.be justly
    and lawfully entitled to more compensation under
    the l%iti
            as it existed on August 24, 1935, but for
    the fact that said Act has been construed to con-
    fine said officers'.salaries to the maximum allowed
    them under sald law, according to the population
    as shown by the Federal Census of 1930, creates any
    emergency and an Imperative public necessity calling
    for the suspension of the Constitutional Rule requir-
    ing bills to be read on three several days In eadh House,
    and the Rule Is hereby suspended and this Act shall
    take effect and be in force from and after its pass-
    we, and it Is so enacted."
       'The population of Gregg County, Texas, according to
the 1930 Federal Census,was 15,788 inhabitants. sunder laws
existing August 24, 1935, the maximum amount which county of-
ficers of Gregg County, Texas, could retain was the sum of
$3,000.00 per~annum. See paragraph 2, Article 3891, Vernon's
Annotated Texas Civil Statutes.
        Since the population of Gregg County, Texas, according
to the 1940 Federal Census was 58,027 inhabitants, the provi-
sions of Article 3912e, Sec. 13, V.A,C.S., supra, with refer-
ence to a 1% increase of salary for each million dollars val-
uation in excess of twenty million dollars will also apply
to Gregg County, Texas. Since there is 83 million dollars
valuation In excess of 20 mllllon dollars valuation In Gregg
County, the county officials subject to the salary law could
be allowed, if the Commissioners' Court saw'fit to allow same,
a salary increase of 83% on the sum of $3,000.00, which amounts
to~the sum of $2,490.00. The sum of $2,490.00 plus the sum of
$3,000.00 makes the total sum of $5,490.00.
Hon. Reagan S. Wyche, page 5         0-6580


        It Is our opinion that the Commissioners' Court of
Gregg County, Texas, is authorized to increase the salaries
of the Tax Assessor-Colletitor,County Clerk, Criminal District
Attorney Dlstrlct Clerk and Sheriff to an amount not in ex-
cess of $5,490.00 per annum.
        However, we wish to point out that where the annual
salaries of county officials operating under the Officers'
Salary Law have been set, same may not be Increased or de-
creased during the year but may be increased or decreased the
following year within the llmltations prescribed by law. See
OplLnLonsNos. O-1595 and O-4226 of this Department, copies of
which are enclosed herewith for your information.
                                Yours very truly
                               ATTORNEY GENERAL OF TEXAS


                                By sk Wm. J. Fanning
                                      Wm. J. Fanning
                                           AssIstant
WJF:BT:wc

APPR0VEL.I
         MAY 24, 1945
s/Grover Sellers
ATTORNEY GENERAL OF TEXAS
Approved Oeinion Committee By s/GWB Chairman